Case 4:19-cv-00579-JFH-JFJ Document 34 Filed in USDC ND/OK on 08/25/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JACQUELINE GHAZAL,

                  Plaintiff,
   v.                                                 Case No. 19-cv-00579-JFH-JFJ

   KENNETH WHINERY,
   EDDIE JACK MILES, and
   MILES CONSTRUCTION, LLC,

                  Defendants.


                                       OPINION AND ORDER

         This matter comes before the Court on the Application for Attorney’s Fees and Brief in

  Support filed by Defendants Eddie Jack Miles (“Miles”) and Miles Construction, LLC (“Miles

  Construction”) [Dkt. No 22]. For the reasons set forth below, the motion is DENIED.

  I.     BACKGROUND

         Plaintiff owns a house in Skiatook, Osage County, Oklahoma. Dkt. No. 24 at 1. In October

  2018, Plaintiff applied for assistance through the Osage Nation Housing Assistance Program to

  make improvements to her house. Dkt. No. 6 at 2-3, 5; Dkt. No. 24, at 1. Defendant Miles is a

  construction contractor who was hired by the Osage Nation Housing Department to perform some

  of the work done on Plaintiff’s house through the Osage Nation Housing Assistance Program. Dkt.

  No. 6 at 2,5; Dkt. No. 10 at 1. On October 19, 2019, Plaintiff brought this case, alleging in pertinent

  part, that Miles Construction was selected to perform a project replacing siding on her house, that

  the materials used for the project were “inferior [in quality], discolored, and moldy,” that Miles

  yelled at her attempting to intimidate her so that she would accept the use of substandard materials

  for the siding project, and that Miles would have treated her differently if she were a man. Id. at

  7.
Case 4:19-cv-00579-JFH-JFJ Document 34 Filed in USDC ND/OK on 08/25/20 Page 2 of 6




         Based on this alleged conduct, Plaintiff advanced the following causes of action against

  Miles and Miles Construction: (1) discrimination based on sex, in violation of the Fair Housing

  Act, 42 U.S.C. §§ 3601-19, 3631 (2018), as to Miles; (2) intentional infliction of emotional distress

  as to Miles; (3) violations of the Oklahoma Home Repair Fraud Act, Okla. Stat. tit. 15, §§ 765.1-

  .3 (1997), as to Miles and Miles Construction; (4) breach of contract as to Miles and Miles

  Construction; and (5) civil conspiracy as to Miles and Miles Construction. Dkt. No. 6 at 6-12.

         Miles and Miles Construction moved to dismiss Plaintiff’s claims for failure to state a

  claim, pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 10. The Court granted the

  motion in part and denied the motion in part, dismissing the Fair Housing Act and intentional

  infliction of emotional distress claims against Miles, the Oklahoma Home Repair Fraud Act claims

  against Miles and Miles Construction, and the civil conspiracy claims against Miles and Miles

  Construction. Dkt. No. 19 at 8-9. The Court denied the motion as to the breach of contract claim

  against Miles and Miles Construction. Id. Miles and Miles Construction now seek to recover

  attorney’s fees incurred in defending against the Federal Housing Act and Oklahoma Home Repair

  Fraud Act claims. Dkt. No. 22.

  II.    ANALYSIS

         A.      Fees Under § 3613(c)(2) of the Federal Housing Act

         Under 42 U.S.C. § 3613(c)(2) (2018) of the Federal Housing Act, the Court may, in its

  discretion, grant attorney’s fees and costs to the prevailing party in a Federal Housing Act

  discrimination case. Although fees are regularly awarded to prevailing plaintiffs who obtain some

  significant measure of relief, they are not routinely awarded to prevailing defendants “unless a

  court finds that his claim was frivolous, unreasonable, or groundless, or that the plaintiff continued

  to litigate after it clearly became so.” Christiansburg Garment Co. v. Equal Employment



                                                    2
Case 4:19-cv-00579-JFH-JFJ Document 34 Filed in USDC ND/OK on 08/25/20 Page 3 of 6




  Opportunity Comm’n, 434 U.S. 412, 422 (1978)). Awarding fees to prevailing defendants under

  such circumstances “protect[s] defendants from burdensome litigation having no legal or factual

  basis.” Id. at 420. However, the standard for awarding attorney’s fees to a defendant “is a difficult

  standard to meet, to the point that rarely will a case be sufficiently frivolous to justify imposing

  attorney fees on the plaintiff.” U.S. ex rel. Grynberg v. Praxair, Inc., 389 F.3d 1038, 1059 (10th

  Cir. 2004).

         Miles argues that he is entitled to fees incurred in defending against the Federal Housing

  Act claim because he is a prevailing party, since the claim was dismissed on a Rule 12(b)(6) motion

  and because the claim was “absolutely frivolous, unreasonable and groundless.” Dkt. No. 22 at 4.

  Plaintiff does not dispute that Miles is the prevailing party with respect to the Federal Housing Act

  claim against him. Dkt. No. 24. In support of his assertion that the claim was frivolous, Miles

  argues that Plaintiff did not explain how, by yelling at her, Miles discriminated against her on the

  basis of sex in violation of the Federal Housing Act and Plaintiff did not contest the dismissal of

  the Federal Housing Act claim in response to the Rule 12(b)(6) motion. Dkt. No. 22 at 3-4.

         Plaintiff’s Amended Complaint includes allegations that Miles yelled at her in an attempt

  to intimidate her into accepting the use of substandard materials for the siding project Miles

  Construction was performing on her house and that he would not have done so if she were a man.

  Dkt. No. 6 at 6-7. Plaintiff also asserts that she did not contest to the dismissal of the Federal

  Housing Act claim because a video on which she intended to rely for support her Federal Housing

  Act claim against Miles, when obtained, was not as supportive of the claim as she anticipated.

  Dkt. No. 25 at 2-3. According to Plaintiff, she made a strategic decision to pursue the breach of

  contract claim instead, because she believed it to be the stronger claim. Id.




                                                   3
Case 4:19-cv-00579-JFH-JFJ Document 34 Filed in USDC ND/OK on 08/25/20 Page 4 of 6




         Despite the difficulty Plaintiff might have faced in proving her claim, the Court does not

  conclude that the claim was entirely “frivolous, unreasonable, or groundless,” or that Plaintiff

  “continued to litigate it after it clearly became so.” Christiansburg, 434 U.S. at 422. Therefore,

  the Court, in its discretion, declines to award attorney’s fees under § 3613(c)(2).

     B. Fees Under Section 761.1(A) of the Oklahoma Home Repair Fraud Act

         Violations of the Oklahoma Home Repair Fraud Act (“OHRFA”), Okla. Stat. tit. 15, §§

  765.1-.3 (1997), constitute unlawful business practices and are subject to the provisions of the

  Oklahoma Consumer Protection Act (“OCPA”), Okla. Stat. tit. 15 §§ 751-64.1 (2017). 15 O.S. §

  765.1. Section 761.1 of the OCPA provides that after an adjudication on the merits of a claim, the

  Court shall “determine whether a claim or defense asserted in the action by a nonprevailing party

  was asserted in bad faith, was not well grounded in fact, or was unwarranted by existing law or a

  good faith argument for the extension, modification, or reversal of existing law.” 15 O.S. § 761.1.

  If the Court makes an affirmative finding, it shall order the nonprevailing party to reimburse the

  prevailing party its reasonable costs, including attorney’s fees, incurred with respect to such claim

  or defense. Id.

         In bringing her claim under the OHRFA, Plaintiff alleged that Miles and Miles

  Construction promised to use “high quality hardy-backer cement siding” on her house, but

  ultimately used inferior siding that was not what the contract specified. In dismissing Plaintiff’s

  OHRFA claim, the Court noted that Plaintiff failed to allege facts sufficient to support an inference

  that Miles Construction entered the contract with fraudulent intent. Dkt. No. 19 at 6.

         Miles and Miles Construction surmise that the fact that Plaintiff’s OHRFA claim “as pled,

  could not survive a Rule 12(b)(6) motion is a testament to its frivolous nature.” Dkt. No. 22 at. 5.

  The Court is not persuaded. While the Court ultimately found defects in the claim as pled, such a



                                                   4
Case 4:19-cv-00579-JFH-JFJ Document 34 Filed in USDC ND/OK on 08/25/20 Page 5 of 6




  finding does mean that the claim was asserted in bad faith, was not well grounded in fact, or was

  unwarranted by existing law. See Robinson v. C.R. Laurence Co., 105 F.R.D. 567, 568 (D. Colo.

  1985) (finding that while the plaintiff’s claim for conversion was ultimately found to be without

  merit and dismissed pursuant to Rule 12(b)(6), the defendant had not demonstrated that the claim

  was “frivolous when filed” or “so meritless as to give rise to an award of fees.”). “A defendant is

  not entitled to attorney fees as an automatic consequence of success on a motion to dismiss for

  failure to state a claim pursuant to Rule 12(b)(6).” Id. And here, the Court will not award

  attorney’s fees under Section § 761.1 simply because Plaintiff’s OHRFA claim did not survive

  Rule 12(b)(6) scrutiny.

     C. Fees Against Plaintiff’s Counsel Under 28 U.S.C. § 1927

         “Any attorney ... who so multiplies the proceedings in any case unreasonably and

  vexatiously may be required by the court to satisfy personally the excess costs, expenses, and

  attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927. “Sanctions under

  § 1927 are appropriate when an attorney acts recklessly or with indifference to the law.” Steinert

  v. Winn Grp., Inc., 440 F.3d 1214, 1221 (10th Cir. 2006) (internal quotation marks and citation

  omitted). “They may also be awarded when an attorney is cavalier or bent on misleading the court;

  intentionally acts without a plausible basis; [or] when the entire course of the proceedings was

  unwarranted.” Id. (alteration in original) (internal quotation marks and citation omitted).

         Here, Miles and Miles Construction seek a fee award against Plaintiff’s counsel for the fees

  incurred in defending Plaintiff’s Fair Housing Act and Oklahoma Home Repair Fraud Act as an

  alternative to the fee awards sought against Plaintiff. Dkt. No. 22 at 4, 5. Miles and Miles

  Construction assert in a conclusory fashion that Plaintiff’s counsel acted “unreasonably and

  vexatiously” in bringing Plaintiff’s claims. However, because Miles and Miles Construction have



                                                   5
Case 4:19-cv-00579-JFH-JFJ Document 34 Filed in USDC ND/OK on 08/25/20 Page 6 of 6




  not demonstrated that counsel’s conduct rises to the level of reckless indifference for the law,

  misleading the Court, or intentionally acting without a plausible basis or that the entire course of

  the proceedings was unwarranted, the Court does not find a basis to impose sanctions under § 1927

  in this case. See Steinert, 440 F.3d at 1221.

         IT IS THEREFORE ORDERED that the Application for Attorney’s Fees of Defendants

  Eddie Jack Miles and Miles Construction, LLC [Dkt. No. 22] is DENIED.

         Dated this 25th day of August, 2020.

                                                       _______________________________
                                                       JOHN F. HEIL, III
                                                       UNITED STATES DISTRICT JUDGE




                                                   6
